             Case 1:20-cv-02289-DLC Document 38
                                             35 Filed 08/10/20
                                                      08/07/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHAWMUT WOODWORKING & SUPPLY,
 INC. d/b/a SHAWMUT DESIGN AND                                        CIVIL ACTION NO.
 CONSTRUCTION,                                                        20-CV-2289 (DLC)
                             Plaintiff,
                                                                      ECF Case
                          - against -
                                                                      STIPULATION AND ORDER
 STARBUCKS CORPORATION d/b/a                                          REGARDING PROTOCOL
 STARBUCKS COFFEE COMPANY,                                            FOR THE PRODUCTION
                           Defendants.                                OF DOCUMENTS


        WHEREAS, the Parties to this Stipulation and Order (“Order”), Plaintiff/Counterclaim De-

fendant Shawmut Woodworking & Supply, Inc. d/b/a/ Shawmut Design and Construction and De-

fendant/Counterclaim Plaintiff Starbucks Corporation d/b/a Starbucks Coffee Company (collec-

tively, “the Parties,” and each a “Party“), by and through their undersigned counsel, have stipulated

as follows regarding the production of paper documents and electronically-stored information (col-

lectively, “Documents”) in this Action.

                                   DOCUMENT PRODUCTION

 A.      GENERAL

        1.               The Parties have conferred as to discovery of Documents and their agree-

ment on these issues comprises the terms of this Order. The Parties will continue to confer on these

topics as necessary over the course of discovery.

        2.               Notwithstanding the particulars of this Order, if a Party believes in good

faith that additional information is necessary and material to its presentation of its case at trial, the

Party reserves the right to request same.

        3.               Nothing in this protocol waives a Party’s right to object to certain docu-

ment requests or to withhold information from production. All objections are preserved.
             Case 1:20-cv-02289-DLC Document 38
                                             35 Filed 08/10/20
                                                      08/07/20 Page 2 of 8




 B.      DOCUMENTS RESPONSIVE TO REQUESTS FOR PRODUCTION

        3.                The Parties agree to identify Documents responsive to requests for pro-

duction made pursuant to Federal Rule of Civil Procedure 34 by (a) collecting all Documents in

their possession, custody, or control that are stored in reasonably-accessible locations likely to

contain responsive Documents, including, at a minimum, all reasonably-accessible Documents (i)

identified in, or (ii) in any location identified in, or (iii) in the custody of any custodians identified

in Exhibit A hereto and (b) searching those Documents for keywords to be negotiated in good faith

by the parties on a request-by-request basis. The Parties agree to cooperatively work together in

good faith to narrow, revise, or amend, their proposed search terms during their exchange of Doc-

uments responsive to their respective requests made pursuant to Rule 34. The Parties do not intend

for this provision to enlarge or narrow the scope or extent of discovery beyond the boundaries set

by the Federal Rules of Civil Procedure or any applicable Local Rules.

        4.                Prior to performing the keyword searches described in paragraph 3(b) of

this Order, the Parties will perform optical character recognition on all non-searchable Documents

collected pursuant to paragraph 3(a) of this Order except for those Documents which, because of

their format or content (e.g., AutoCAD drawings; photographs; audio- or video-recordings; etc.)

would have significant non-textual contents (the “Non-Text Documents”). Non-Text Documents

will be manually reviewed by the producing Party for relevance and will be individually identified

by Bates number in response to each request for production to which they are responsive.

        5.                The Parties agree to produce any Documents that they become actually

aware were collected pursuant to paragraph 3(a) of this Order and are responsive to a request for

production but would not be produced pursuant to the procedure in paragraphs 3(b) and 4 of this

Order. Such documents will be individually identified by Bates number in response to each request

for production to which they are responsive.



                                                  -2-
            Case 1:20-cv-02289-DLC Document 38
                                            35 Filed 08/10/20
                                                     08/07/20 Page 3 of 8




 C.      DE-DUPLICATION

       6.                The Parties agree to de-duplicate their Document productions on a family

basis, but to include duplicate custodian and duplicate file path meta-data in their load files suffi-

cient to fully re-duplicate the production if necessary. If a Party wishes to de-duplicate its produc-

tion using any criteria other than hash values, it will so advise the receiving Party. The Parties

agree that there is no need for duplicate production of paper documents available for production

in electronic format, so long as any such paper document contains content identical to its electronic

version and does not contain content unique to the paper version such as handwriting and other

marginalia. The Parties further agree that the requesting Party has the right to inspect any paper

document withheld on the basis that it was duplicative of a responsive document that existed in

electronic form, and, for actually duplicative paper documents, to request copies at its own expense.

 D.      ELECTRONIC PRODUCTION FORMAT

       7.                The Parties agree to produce Documents as .tiff or .jpg images with appro-

priate load files with OCR or extracted text files in the same folders as their corresponding .tiff

images, named by the beginning Bates number of the corresponding document. The images should

also be Bates-numbered and should be produced so as to preserve any parent-child relationships

that existed in their native format. For all documents being produced in imaged format, the Parties

agree to produce Standard black and white Group IV, single page .tiffs or color .jpgs at a minimum

of 300 dpi. Upon the opposing Party’s reasonable request, a Party will re-produce in color or native

format any document produced in black and white. The filename of documents produced in native

format shall be the beginning Bates production number. The load file provided with the data will

include a .dat file for metadata and an .opt file for mapping the .tiff images to the text files. Docu-

ments that cannot be fully rendered as .tiff files (such as Excel files) will be produced in native



                                                 -3-
             Case 1:20-cv-02289-DLC Document 38
                                             35 Filed 08/10/20
                                                      08/07/20 Page 4 of 8




format with unique Bates numbers, .tiff slip sheets identifying the Documents as having been pro-

duced solely in native format, and the metadata agreed upon in paragraph 10, below.

        8.              The producing Party will produce Documents on readily accessible com-

puter or electronic media or by electronic file transfer. The producing Party will properly package

all production media to ensure safe shipping and handling. The producing Party will encrypt all

production media prior to shipping of transferring the productions. Password and access infor-

mation for the produced media will be sent via email to opposing Parties prior to shipment or

transfer.

        9.              The receiving Party may request that specific Documents be produced in

native format.

                                                Metadata

        10.             The Parties agree to produce information with the following metadata

fields where such information is available.

 Field Name                         Description
 ProdBeg#                           Beginning Bates number of the email, application file or paper
                                    document
 ProdEnd#                           Ending Bates number of the email, application file or paper doc-
                                    ument
Custodian                          Custodian of the email, application file or paper document
Duplicate Custodians               All custodians of duplicate versions of the email, application
                                   file or paper document
From                               Sender of the email

To                                 Recipients of the email
CC                                 CCs of the email
Bcc                                BCCs of the email
Sent Date Time                     Email sent date and time
Received Date Time                 Email received date and time


File Created Date Time             Date and time on when the application file was created




                                               -4-
           Case 1:20-cv-02289-DLC Document 38
                                           35 Filed 08/10/20
                                                    08/07/20 Page 5 of 8




File Last Modified Date Time      Date and time on when the application file was last modified
File path                         The original file path of the native document
Duplicate file path               The original file path of any duplicate versions of the native
                                  document that were not included in the production
Email Subject                     Subject line of the email
File Name                         Filename of the application file

File Extension                   Document file extension (e.g. XLS, DOC, PPT)

File Type                        Document file type (e.g. Microsoft Excel, Microsoft Word,
Hash Value (MD5 )                Unique hash value of the email or application file
Title                            Where available for native file
Author                           Where available for native file
Native File Path                 For documents produced in native format
Text File Path                   For documents produced with OCR or extracted text files
Confidential                     For identifying documents designated as “Confidential” or
                                 “Highly Confidential – Attorneys’ Eyes Only” under the
                                 Stipulated Protective Order.
Begin Attachment                 The first Bates number of the document family
End Attachment                   The last Bates number of the document family

                                              Delimiters

Concordance Standard:


 Comma                           ¶                              ASCII character (020)
 Quote                           Þ                              ASCII character (254)
 Newline                         ®                              ASCII character (174)

 E.     PRIVILEGE LOGS

       11.             Accompanying each Document production, each Party will provide a

log of all Documents withheld on the basis of attorney-client privilege, work-product protec-

tion, or any other valid form of privilege, immunity, or protection against production (“privi-

lege log”). For searchable, electronically-stored Documents, each Party may opt at its own

discretion to create a privilege log using either of the following methods. For all other Docu-

ments, each Party shall create a Standard Log, as defined in subsection (ii) of this paragraph.




                                             -5-
  Case 1:20-cv-02289-DLC Document 38
                                  35 Filed 08/10/20
                                           08/07/20 Page 6 of 8




                  i.        Automated Log. An automated privilege log will be gen-
                            erated from the following metadata fields, to the extent
                            they exist, as electronic metadata associated with the orig-
                            inal electronic documents.

                            •   SUBJECT
                            •   FILE NAME
                            •   AUTHOR
                            •   SENDER/FROM
                            •   RECIPIENTS/TO
                            •   CC
                            •   BCC
                            •   SENT DATE TIME
                            •   RECEIVED DATE TIME
                            •   FILE CREATED DATE TIME
                            •   FILE LAST MODIFIED DATE TIME


                       a.       With respect to the SUBJECT OR FILENAME fields, the
                                producing Party may substitute a description of the com-
                                munication where the content of these fields may reveal
                                privileged information but must indicate that the fields
                                have been revised.

                       b.       Should the receiving Party in good faith have reason to
                                believe a particular entry on the Automated Log does not
                                reflect a privileged document, it may request a Standard
                                Log for that entry, to be produced within two weeks of
                                the request, or within such other reasonable time as the
                                Parties may agree or the Court may order.

                 ii.        Standard Log. A standard privilege log will include these
                            standard fields: author/sender/from; recipients/to; cc; bcc;
                            date; privilege type; and a description sufficient to identify
                            the subject matter of the document and the basis for the priv-
                            ilege assertion. The privilege log fields for email strings will
                            contain the information from the top email in the email
                            string. Parties shall also populate a field with all other partic-
                            ipants identified on the face of the document not already cap-
                            tured in the top email of the email string. Other participants
                            need only be identified for the email strings that are withheld
                            as entirely privileged.

12.          Documents created on or after January 1, 2020, containing privileged




                                         -6-
         Case 1:20-cv-02289-DLC Document 38
                                         35 Filed 08/10/20
                                                  08/07/20 Page 7 of 8




and/or work product material relating to the lawsuit, and any internal communications within a law

firm or a legal department of a corporation do not need to be logged.

Dated: New York, New York
       August 7, 2020

AGREED:

PRINCE LOBEL TYE, LLP                                OFFIT KURMAN, P.A.

By: __/s/ Christopher C. Miller_________             By: __/s/ Mark E. Shaffer______ _
       Hugh J. Gorman, III, Esq.                            Mark E. Shaffer

Hugh J. Gorman, III, Esq.                            Mark E. Shaffer, Esq.
Christopher C. Miller, Esq.                          8000 Towers Crescent Drive, Suite 1400
One International Place, Suite 3700                  Vienna, VA 22182
Boston, MA 02110                                     (703) 745-1800 (phone)
(617) 456-8000 (phone)                               (703) 745-1835(facsimile)
(617) 456-8100 (facsimile)                           mark.shaffer@offitkurman.com
hgorman@princelobel.com
cmiller@princelobel.com

Seth Natter, Esq.                                    Wojciech Jackowski, Esq.
Natter & Natter                                      Alexander Mirkin Esq.
501 Fifth Avenue                                     10 East 40th Street
New York, New York 10017                             New York, New York 10016
(212) 840 -8300 (phone)                              (212) 545-1900 (phone)
(212) 302-0295 (facsimile)                           (212) 545-1656 (facsimile)
snatter@natterip.com                                 wjackowski@offitkurman.com
                                                     amirkin@offitkurman.com

Attorneys for Plaintiff/Counterclaim Defendant       Attorneys for Defendant/Counterclaimant
Shawmut Woodworking & Supply, Inc., d/b/a            Starbucks Corporation d/b/a
Shawmut Design and Construction                      Starbucks Coffee Company




SO ORDERED:
Dated: August 10, 2020



____________________________________
Judge Denise L. Cote
Southern District of New York



                                               -7-
         Case 1:20-cv-02289-DLC Document 38
                                         35 Filed 08/10/20
                                                  08/07/20 Page 8 of 8




                                        Exhibit A
                        (Custodians whose data is to be collected)

Shawmut custodians:

Randy Shelly
John Tobin
Michael Amore
Matt Patenaude
Luke Carnahan
Bob Avitabile
Michael Clark




Starbucks custodians:

Jill Enomoto
Liz Muller
Thad Luse
Jory Ray
Stephanie Schubert
Jeff Juneau
Anthony Sunga




                                           -8-
